Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of The Savannah Bancorp, Inc. We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-163210), and Form S-8 (No. 333-69175) of The Savannah Bancorp, Inc. of our report dated March 25, 2011, relating to the consolidated financial statements as of December 31, 2010 and for each of the three years in the period ended December 31, 2010, which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ Mauldin & Jenkins, LLC Albany, Georgia March 31, 2011
